

115 HR 406 IH: Honoring our Heroes Act
U.S. House of Representatives
2017-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 406IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2017Mr. Kind (for himself, Mr. Langevin, Mr. Jones, and Mr. Byrne) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to facilitate the replacement of military decorations for
			 relatives of deceased members of the Armed Forces.
	
 1.Short titleThis Act may be cited as the Honoring our Heroes Act. 2.Replacement of military decorationsSection 1135 of title 10, United States Code, is amended—
 (1)in subsection (a), by striking or the immediate next of kin and all that follows through the period at the end and inserting the following: , the immediate next of kin of a deceased recipient, or, if there is no living immediate next of kin, a covered relative.; and
 (2)by amending subsection (c) to read as follows:  (c)DefinitionsIn this section:
 (1)The term covered relative means a relative of a deceased recipient of a military decoration who is— (A)not the immediate next of kin; and
 (B)related within the fourth degree of consanguinity to the deceased recipient, or a more distant relative if determined appropriate by the Secretary concerned.
 (2)The term decoration means any decoration or award (other than the medal of honor) that may be presented or awarded by the President or the Secretary concerned to a member of the armed forces.. 
			